141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jessie BUCHANAN, also known as Jesse Buchanan, Plaintiff--Appellee,v.Bob BRETHERICK (originally sued as Bob Breathrick),Defendant--Appellant.Troy White;  Crittenden County, Arkansas, Defendants,Dick Busby, Defendant--Appellant.
No. 97-1811.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1998.Filed March 25, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and NANGLE, District Judge.1
PER CURIAM.


1
Jessie Buchanan won jury verdicts on his claim that his jailer denied him adequate medical care in violation of the Constitution, and on the sheriff's counterclaim for the cost of Buchanan's incarceration.  The District Court2 entered judgment on the verdicts.  Having considered the record and the parties' briefs and oral arguments on appeal, we conclude the District Court's judgment is correct, and affirm without further comment.  See 8th Cir.  R. 47B.



1
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation


2
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, acting pursuant to the consent of the parties in accordance with 28 U.S.C. § 636(c)